DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/14/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 	The reply filed 12/14/21 affects the application 16/343,071 as follows:
1.      Claim 1 has been amended. New claim 16 has been added. New ground(s) rejections necessitated by Applicant’s amendment are set forth herein below. Claims 1-5, 16, the invention of Group I are prosecuted by the examiner. Claims 6, 9, 12-15 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-6, 9, 12-16 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lever et al. (Frontiers in Microbiology. 2015, vol. 6, Article 476, inner pages 1-25; of record) in view of Catalogue (DNA & RNA precipitation solutions. Gene Link. 2014, inner pages 1-14; of record), Horton et al. (GB 2538955 A), Tischfield et al. (US 20140342938 A1) and Yamashita et al. (US 20050123965 A1).
Claim 1 is drawn to a kit for viral RNA extraction from sample, the kit comprising: (a) a homogenization solution containing, relative to a total amount thereof, 1-30 mM ethylenediaminetetraacetic acid (EDTA) and 0.1-2%(v/v) sodium chloride (NaCl); (b) a lysis buffer containing, relative to a total amount thereof, 0.1-1.5 M NaCl and 0.1-10%(v/v) sodium dodecyl sulfate (SDS); and (c) 1-6 M NaCl aqueous solution; (d) isopropanol; (e) silica membrane column; (f) a primary wash buffer containing, relative to a total amount thereof, 1-5 M sodium acetate; and (g) a secondary wash buffer containing 70-90% (v/v) ethanol aqueous solution wherein none of the components comprise phenol or chloroform. 
	Lever et al. disclose that in extracting RNA, EDTA, NaCl, SDS, and sodium acetate are used (see pages 12 and 13, sDNA Extraction Protocol; and table 2). Furthermore, Lever et al. disclose extracting nucleic acids from cells (see page 1, Introduction). Also, Lever et al. disclose using salt solutions for homogenizing with extracts (see page 12, Figure 6), and homogenization with sodium chloride (NaCl) solution (see page 21, 2nd paragraph). Furthermore, Lever et al. disclose using sodium chloride (NaCl) of 3% (see page 7, right col., last paragraph; see page 13, left col., 1st paragraph and Figure 8, right col.). Also, Lever et al. disclose using 1M, 0.8M sodium chloride (NaCl) (as claimed by Applicant) and of the concentration (04.4-2M) encompassed by concentration of the sodium chloride (NaCl) recited in Applicant’s composition (see page 6, Table 2). In addition, Lever et al. disclose using EDTA of 10mM (see page 3, left st paragraph) which is a concentration encompassed by concentration of the EDTA recited in Applicant’s composition.  Also, Lever et al. disclose using EDTA of other concentrations which are concentrations encompassed by concentration of the EDTA recited in Applicant’s composition (see page 8, right col. 1st paragraph; see also page 5, Table 2). In addition, Lever et al. disclose using 1% and 4% SDS (see page 7, right col., last paragraph) which is a concentration encompassed by concentration of the SDS recited in Applicant’s composition. Also, Lever et al. disclose 0.1-4% SDS (see page 8, left col., next to last paragraph).  In addition, Lever et al. disclose the use of sodium acetate of 3M (see page 6, Table 2). Also, Lever et al. disclose or suggest that samples from which nucleic acid (which includes RNA and DNA)can be obtained  includes marine sediments, ranging from surface to deep subsurface, and eutrophic to ultraoligotrophic, lacustrine sediment, igneous rock, water, and air samples (see page 2, right col., last paragraph). In addition, Lever et al. disclose that typical seawater samples can be used as a sample for extraction the sDNA (see page 13, left col., 1st paragraph). In addition, Lever et al. disclose or suggest that kits including commercial kits can be used for DNA or RNA extraction (see page 2, right col., 1st paragraph). Also, it should be noted that Lever et al. also disclose compared treatments (chemical /enzymatic lysis) with (phenol-chloroform-isoamylalcohol (PCI) to ones without PCI during initial lysis (see page 5, (B)).
The difference between Applicant’s claimed composition and the composition disclosed or suggested by Lever et al. is the content of each component and Applicant also uses additional components and a kit that comprises the composition, and the composition does not comprise phenol or chloroform.

Horton et al. disclose a method for extracting a plurality of analytes (e.g. DNA, RNA or protein) from a single starting biological sample; wherein the starting sample is deposited onto a solid support (e.g. paper, card, fibrous cellulose), a portion of the solid support containing the biological sample is removed and multiple processing steps are performed on this portion to sequentially extract said plurality of analytes (see abstract). Furthermore, Horton et al. disclose that the biological material (sample) includes but is not limited to bodily fluids and tissues, plant, fungal bacterial, viral or other microbial matter (see page 1, lines 8-11). Also, Horton et al. disclose the separation and purification of nucleic acids (which includes RNA and DNA) and proteins from a single undivided biological sample from a paper support using a spin column which includes a silica membrane, and that that their method allows the isolation of native protein, RNA and DNA (RNA and DNA being nucleic acids) from a single sample applied to a paper material (see page 4, lines 18-23). In addition, Horton disclose the use of a buffers, solutions and a column which includes a wash buffer that contains ethanol, and a silica membrane spin column (see page 5, Table 1; see also page 10, Table 2b). Also, Horton et al. disclose the use of isopropanol in the extraction of nucleic acid (RNA and DNA) (see page 17, lines 11-13).

Yamashita et al. disclose a method to extract RNA with high purity from biological
materials containing RNA in a safe, rapid, and simple procedure and a method to analyze it (see abstract). Furthermore, Yamashita et al. disclose the procedure includes the steps of mixing a biological material containing RNA with a predetermined concentration of a chaotropic agent and a predetermined concentration of an organic solvent, allowing the mixed solution to contact a nucleic acid-binding solid phase, washing the nucleic-acid binding solid-phase to which RNA is bound, and eluting RNA from the nucleic-acid binding solid-phase having the bound RNA (see abstract). Also, Yamashita et al. disclose furthermore, the obtained RNA is analyzed by
reverse transcriptase-polymerase chain reaction (RT-PCR) or the like (see abstract). In addition, Yamashita et al. disclose that preferred examples of chaotropic agents are sodium iodide, potassium iodide, sodium thiocyanate, guanidine thiocyanate, guanidine hydrochloride, and the like (see page 2, [0019]). Furthermore, Yamashita et al. disclose that the selective RNA extraction method of the present invention is based on the effect of the selective binding of RNA to silica (which is also used in Applicant’s composition), and this effect can be obtained in the presence of a predetermined concentration of a chaotropic agent and a predetermined concentration of an organic solvent (see page 2, [0024]).

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Lever et al., Catalogue, Horton et al., Tischfield et al. and Yamashita et al. to prepare a composition for viral RNA extraction from a sample comprising the components or compounds, EDTA, NaCl, SDS, and sodium acetate disclosed by Lever et al. and Catalogue and also as claimed by Applicant, and also to use a silica-membrane spin column as taught by Horton et al. and Tischfield et al. and to also use isopropanol and a wash buffer that contains ethanol as taught by Horton et al., and also to use a kit as suggested by Lever et al. and taught by Tischfield et al. that comprises all the components or substances in order to purify the RNA as taught by Tischfield et al., including using a series of buffer washes and centrifugation steps, and to also exclude the harmful or toxic chemicals phenol and chloroform taught by Yamashita et al. from the composition, and also because one of ordinary skill in the art would be expected to select optimal conditions through repeated experiments in light of the properties of the reagents disclosed in Lever et al., Catalogue, Horton et al. and Tischfield et al. and the silica membrane column disclosed by Horton et al. and Tischfield et al. which all have the same utility of extracting and purifying RNA from a sample and also the fact that Yamashita et al. disclose that silica can bind and be used in its extraction; and furthermore, it is not considered that there would be any significant effect resulting therefrom that could not be predicted.
One having ordinary skill in the art would have been motivated in view of Lever et al., Catalogue, Horton et al., Tischfield et al. and Yamashita et al. to prepare a composition for viral RNA extraction from a sample comprising the components or compounds, EDTA, NaCl, SDS, and sodium acetate disclosed by Lever et al. and Catalogue and also as claimed by Applicant, 
In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Also, it should be noted that it is obvious to expect that the composition would extract nucleic acids including RNA and DNA from samples such as animals and insects, especially since Lever et al. disclose that their composition can extract nucleic acid from cells.  Furthermore, it is obvious to use the homogenization solution consists of concentrations of ethylenediaminetetraacetic acid (EDTA) and sodium chloride (NaCl) relative to a total amount of the homogenization solution; and also the lysis buffer that consists of 
Also, it should be noted that a kit or a pack is all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy use and/or dispensary of the medication and/or chemicals. Thus, the kit does not add to the patentability of the composition claimed.
Response to Arguments
Applicant's arguments with respect to claims 1-5, 19 have been considered but are not found convincing.
The Applicant argues that Lever guides the artisan to include phenol or chloroform when purifying nucleic acids: “[i]Jnclusion of isoamylalcohol with chloroform or phenol-chloroform enabled cleaner transfers of aqueous supernatants” and noted that phenol-chloroform-isoamylalcohol (PCI) or chloroform-isoamylalcohol (Cl) “were essential for obtaining high DNA yields.”
However, the above rejection was made by applying Lever et al., Catalogue, Horton et al., Tischfield et al. and Yamashita et al. And, Yamashita et al. disclose or suggest that phenol and chloroform are toxic and that these RNA can be extract and purified without the use of phenol and chloroform (which is not used in their method), and also disclose that their method produces RNA of RNA with high purity and high yield (see abstract, and page 3, [0041]) and [0048]); see also page 2, [0025]-[0026]). Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Lever et al., Catalogue, 
The Applicant argues that Horton utilizes a phenol/chloroform extraction step. (Horton, p. 16, l. 7-8, 10-11.) Tischfield utilizes a TRlzol®-chloroform purification step, where the TRIzol® comprises phenol. (Tischfield, 0182 [0060].) Also, the Applicant argues that the cited art does not guide the artisan away from using phenol and/or chloroform as recited in Claim 1. Therefore, it would not be obvious to remove the phenol and/or chloroform from the nucleic acid purification compositions of the cited art to arrive at the kit of amended Claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623